John G. Roberts, Jr.: We'll hear argument first this morning in Case 08-240, Mac's Shell Service v. Shell Oil Products, and the consolidated case. Mr. Lamken.
Jeffrey A. Lamken: Thank you, Mr. Chief Justice, and may it please the Court: Congress enacted the PMPA to regulate two specific, but important, actions: Franchisors' termination of the franchise prior to the conclusion of the franchise term and the franchisors' non-renewal of the franchise relationship at the end of the agreement's term. The statute responded to complaints about franchisors exercising broad contractual rights to terminate the franchise relationship that was not addressed by -- for trivial violations or at will, that was not previously addressed by State law. But Congress left all other aspects of the franchise relationship to State law. Because the term "terminate", at the very least, requires an end, we and the United States agree that the First Circuit erred in upholding a so-called constructive termination, where the dealers continued to receive each element of the statutory franchise -- that is the premises, the trademark, and fuel--
Antonin Scalia: Mr. Lamken, am I wrong that you don't really object to the recognition of "constructive termination", if that phrase is used the way it is used elsewhere in contract law?
Jeffrey A. Lamken: --We don't believe that in contract law constructive termination exists or in the analogous State franchise statutes that existed at the time that the Congress enacted the PMPA.
Antonin Scalia: Gee, I thought -- I thought that if you had a lease and the landlord fails to provide heat, that you can move out and he will be deemed to have constructively evicted you.
Jeffrey A. Lamken: That's right. The term "constructive eviction" we would -- we believe does exist, along with "constructive discharge". But the precise terms that Congress used here were U.C.C., in particular, and from State franchise statutes. We--
Ruth Bader Ginsburg: But that -- on that point, the government differs with you. The government says, as Justice Scalia suggested, there can be such a thing as constructive termination, and you must terminate.
Jeffrey A. Lamken: --Yes. It's not so much that we differ; it's that our fallback position is the same as the government's, but they do not endorse our primary position, which is that there is no such thing as constructive termination. We believe it would be a mistake to recognize constructive termination in this context for three reasons: The first is the one I already mentioned, is that, in the most analogous context that existed at the time Congress acted, State franchise statutes that used terms like "terminate", "non-renew", "cancel", the terms that Congress used, there was -- the notion of constructive termination was frankly unheard of. Even today, under those statutes it is not a well-accepted concept, having been rejected by approximately half the States to have considered it.
John G. Roberts, Jr.: Well, but all -- under one view, all the dealer is doing is mitigating damages. In other words, the deal is off. He's in effect been terminated. You're saying, well then, he has to pack up and leave. He can stay and still reduce the damages you are going to have to pay.
Jeffrey A. Lamken: On the contrary, Your Honor. It's not so much -- there isn't a mitigation of damages, any more than an employee claiming constructive discharge, for example, would be mitigating damages by staying in her job. The settled rule, even when constructive claims are recognized, is that an employee claiming--
John G. Roberts, Jr.: Well, but there--
Jeffrey A. Lamken: --constructive discharge must move out, must quit the job, and the tenant claiming constructive eviction must leave the job. That is the nature, even where constructive discharge and constructive termination -- constructive eviction claims, are recognized. That is the settled rule. If you have something else, for example, there's a breach of contract, you can claim your breach of contract, and you can sue for damages while continuing to operate. But if you're going to claim that it wasn't a mere breach of contract, but in fact it was a constructive termination, that you've lost all the rights to continue to operate -- you may not get fuel, you may not get--
John G. Roberts, Jr.: --Well, you've lost the rights to operate at a particular level. In other words, if they say -- I don't know how the deal works, but, you know, you've got to charge $10 a gallon or, you know, you've got to close the convenient mart or whatever, you have lost the right to operate at that. The terms of the lease under which you were operating have been effectively terminated. That doesn't mean you can't still make money, and it doesn't mean you have to give that up, but--
Jeffrey A. Lamken: --Well--
John G. Roberts, Jr.: --but the deal has been terminated.
Jeffrey A. Lamken: --I think, Mr. Chief Justice, you have confused breach with termination. The failure to give the rights on the terms provided in the lease or the agreement would be a breach of contract. But termination in contract law has long been understood to be something entirely different, which is the absolute refusal to provide the elements such that it's obvious to any observer that there is -- these elements will not be resumed. Corbin on Contracts, for example, describes termination as occurring "when either party, pursuant to a power created by agreement or law, puts an end to the contract. " "extinguishing future obligations of both parties to the agreement. "
John G. Roberts, Jr.: What did Williston say about it? Contract--
Jeffrey A. Lamken: Pardon.
John G. Roberts, Jr.: --What does Williston say about it?
Jeffrey A. Lamken: Williston didn't actually address that. Corbin addresses it because he talks about the U.C.C., and the U.C.C. in turn says: "On termination, all obligations"--
Anthony M. Kennedy: Is -- is leaving the premises the sine quo non of a termination?
Jeffrey A. Lamken: --It's the sine qua non of any termination under this statute, we would believe, if you recognize constructive termination.
Anthony M. Kennedy: But aren't there -- aren't there some operators that own their own premises?
Jeffrey A. Lamken: That's right. That's why it would have to be a determination of one of the three franchise elements. The way the statute's written, each of the different--
Anthony M. Kennedy: So only one of the three would suffice in your view?
Jeffrey A. Lamken: --That's right. Each of these separate elements is treated as a franchise, and you can have the termination of any one of the three, and that is a termination of the franchise--
Anthony M. Kennedy: Just--
Jeffrey A. Lamken: --defined within the agreement.
Anthony M. Kennedy: --Just testing your view, suppose there are two franchisees, and in each case the oil company reduces the amount they're paying for the gas. One franchisee can't afford it, leaves, quits -- termination. The other franchisee has a considerable amount of savings, and he protests, but he stays in business. Different result?
Jeffrey A. Lamken: Well, in our view the result would be the same in both. Neither of those would be a termination, because--
Anthony M. Kennedy: No, no. In my first, he ceases to operate and he moves out of the premises.
Jeffrey A. Lamken: --Right. In our view it has to be the franchisor that terminates, not the franchisee. But if one accepts the construct of the constructive termination, those would be different results, because, at the very least, termination requires an end to one of the franchise elements. And the individual who sues, having not -- having -- still receiving all the franchise elements, hasn't been terminated in any sense of the word. But the key thing is he actually has a breach of contract action. Raising the price unreasonably on an open price term has long, uniformly, comprehensively been addressed by State law, like U.C.C. 2-305. So the answer always is you can sue for breach of contract. And Congress wasn't worried about the fact there might be breaches of contract that ordinary contract remedies don't sufficiently remedy. Congress's concern was the exercise of contractually broad rights to terminate and non-renew the relationship. And--
Anthony M. Kennedy: If the government comes up here, as I think they will in a few minutes, and tells us that there is such a thing as constructive termination, do you know what hypothetical they give us to illustrate how that would work? I mean, it's their argument, but I'm curious. I will be curious to know how you would respond to that.
Jeffrey A. Lamken: --Well--
Anthony M. Kennedy: In other words, there is a small universe of cases in which there is a constructive termination without leaving the premises, without severing the fuel, et cetera.
Jeffrey A. Lamken: --I don't--
Anthony M. Kennedy: I just don't know what they're going to -- how you would respond to that?
Jeffrey A. Lamken: --Yes. I think the government doesn't think that constructive termination extends to cases where you continue to receive all three franchise elements. They would believe that constructive termination requires at least one of those three elements to end, just as it does--
Ruth Bader Ginsburg: Your position is that the franchisor has to be the one to terminate?
Jeffrey A. Lamken: --That's our position, yes. The franchisor has to be the one that exercises the termination. The notion of constructive termination, where the franchisee effectively abandons the premises in response to conditions it thought intolerable, that that is a constructive termination, and it was not a concept that existed under the most analogous statutes under the contract law from which the terms "termination", "non-renewal"--
Ruth Bader Ginsburg: So that the franchisor can do outrageous things -- triple the rent, double the price of the fuel -- and you would say, even so, there's -- that doesn't count as a termination because the franchisor hasn't terminated?
Jeffrey A. Lamken: --That's right, and precisely because all those things were comprehensively and uniformly addressed by contract law, uniform contract law. The--
Anthony M. Kennedy: But then you'd just have a magic words test.
Jeffrey A. Lamken: --No, it does not reduce -- I mean, because we -- we agree that there can be a termination by deed as well as by words. For example, the outright refusal to provide the fuel, provide fuel at all, would be a termination. You don't have to say we are hereby rescinding all of your rights under the contract. At some point, it becomes obvious, clear to any observer.
Antonin Scalia: Yes, but what happens after that? Don't you take the position that the station owner then has to refuse all other elements of the contract, right?
Jeffrey A. Lamken: If -- no, our position would be that where the station owner abandons in response, that would not be an actual termination. The government would take the view that that's a constructive termination.
Antonin Scalia: Now, wait, wait--
Jeffrey A. Lamken: And the problem this gets you--
Antonin Scalia: --I thought you said there is a termination by the company if it fails to provide one of the three basic elements, right?
Jeffrey A. Lamken: --Yes, that is correct, Justice Scalia.
Antonin Scalia: That is a termination?
Jeffrey A. Lamken: That is.
Antonin Scalia: What response has to be made by the station owner? Anything?
Jeffrey A. Lamken: Well--
Antonin Scalia: He can continue to take the other two elements?
Jeffrey A. Lamken: --Well, it's particularly -- I mean, since the franchise is described as having three elements--
Antonin Scalia: Yes or no?
Jeffrey A. Lamken: --He can continue taking the other two elements.
Antonin Scalia: And there has still been a termination?
Jeffrey A. Lamken: Well, there has been a termination of the franchise, which is defined as having three -- effectively three separate franchise agreements. Each of the different elements is treated like it's a different contract or a different agreement. So if you terminate one, there has been a termination of the franchise, because the franchise is defined to encompass all three elements. You've got to get--
Samuel A. Alito, Jr.: Well, what is the government's--
Antonin Scalia: Whoa, whoa, whoa, whoa, whoa. This is all one contract, isn't it? You are saying--
Jeffrey A. Lamken: --No--
Antonin Scalia: --You're saying you can terminate a third of the contract?
Jeffrey A. Lamken: --Yes. Oftentimes these are in separate contracts, and in this case there are actually two contracts as opposed to three. And, yes, the way the statute's--
Antonin Scalia: And they are not contingent on each other, so that at any time the company could terminate one of them and stick the station owner with the other two?
Jeffrey A. Lamken: --Well, one could imagine a situation where the trademark is withdrawn, but you can continue to be a lessee of the premises and market the fuel as an unbranded--
Antonin Scalia: Not continues to be. You must continue to be.
Jeffrey A. Lamken: --Yes. But the contract could be written that way, Your Honor.
Antonin Scalia: That sounds like a very strange way to write the contract.
Jeffrey A. Lamken: Well, the way Congress wrote the statute was to define the franchise--
Antonin Scalia: I'm not talking about writing the statute. I'm talking about writing the contract.
Jeffrey A. Lamken: --Well--
Antonin Scalia: Do you really think that that's how those contracts should be interpreted?
Jeffrey A. Lamken: --Your Honor, sometimes they are, for very good reasons, written as independent contracts and sometimes they will be dependent contracts, depending on the nature of the relationship between the parties.
Samuel A. Alito, Jr.: --Well, what is -- what is the difference between your understanding of an implicit termination, which is what I take it you have just been describing, and a constructive termination?
Jeffrey A. Lamken: I think an implicit termination is one that's objectively viewed as ending the nature of the relationship of the parties. The contract's over. You no longer have the right. Fuel will not be coming. You may not use our trademark, or you may no longer use our premises. A constructive termination, as I understand the concept, could be something -- and this is the difficulty with the concept -- something like charging too much, an excessive price, which is a breach of contract, which would prevent a reasonable franchisee from continuing to accept that element.
Samuel A. Alito, Jr.: So if the franchisor completely refuses to supply gas, that's an implicit termination?
Jeffrey A. Lamken: That's as good as--
Samuel A. Alito, Jr.: But if he charges $1,000 a gallon, that's not a termination?
Jeffrey A. Lamken: --Right. That's correct. And the difficulty is -- that would be a breach of contract remediable under State law. And the difficulty is, the moment you move this into the issue of price, suddenly the issue of price -- how much the franchisor can charge is a question of Federal law, in a statute that just talks about termination and non-renewal.
John G. Roberts, Jr.: Well, you -- you put forth this dichotomy between breach of contract and constructive termination. I don't know why something can't be both.
Jeffrey A. Lamken: Oh, in fact, in order to be constructive termination, something would have to be a breach of contract. I think the government would concede that. It has to be wrongful. For example, insisting on your ordinary contractual rights cannot be a constructive termination. It must also be a breach of contract, which is precisely why it doesn't add very much to -- it's unlikely that Congress intended to incorporate it, because those things that already breached the contract were already addressed by State law. There was no--
Ruth Bader Ginsburg: And could you, Mr. Lamken, straighten out what happened in the district court? Because I take it there was an award for breach of contract as well as one for termination and they were in an identical amount. So what happened to the breach of contract?
Jeffrey A. Lamken: --Right.
Ruth Bader Ginsburg: The award?
Jeffrey A. Lamken: The actual damages here -- the amounts were overlapping. And so everything that they will recover, the amounts of compensation recovered for termination, are covered by the breach of contract claim. The difference between the two is about $1.4 million worth of attorney's fees and expert costs that are covered by the PMPA, but would not be provided under contract law.
Ruth Bader Ginsburg: That's a rather significant difference.
Antonin Scalia: What does the company have to do in your view to effect a genuine termination and not a constructive termination?
Jeffrey A. Lamken: It may do -- one, issue the notice that's required, say that they are terminating, that this is -- in the words of contract, we are extinguishing the future operations; or they can engage in conduct which an objectively reasonable observer would have to understand gives that exact same message.
Antonin Scalia: Why isn't that constructive termination?
Jeffrey A. Lamken: No, it's--
Antonin Scalia: I mean, the conduct is you stopped sending me the gas you are supposed to send me.
Jeffrey A. Lamken: --It's an actual termination. And the problem is, once you get into -- you get into constructive termination, you get the question of: Well, is it a constructive termination to raise the price by 1 percent or, as the case entirely involves market--
Antonin Scalia: Well, I don't understand what your number two consists of unless it consists of an act that the other side would call constructive -- or the government would call constructive termination.
Jeffrey A. Lamken: --I think sometimes there is an unclear line between what some people call an implicit or informal actual termination--
Antonin Scalia: Yes.
Jeffrey A. Lamken: --and what other people would call a constructive termination.
Antonin Scalia: I think there's always an unclear line between those two.
Jeffrey A. Lamken: But I don't think -- in the highly unusual case of $1,000 per gallon or things like that, that might be the case. But in the ordinary cases you see a 1 percent increase in gas prices in highly volatile petroleum markets. For example, in this case, where Shell raised its prices considerably but was still charging less than Exxon and Chevron, as the joint appendix 225 and 237 made clear, that's what you end up with as claims for constructive termination, if you recognize constructive termination. But Congress was worried about actual terminations, the exercise of contractual rights, broad contractual rights, to terminate that were formerly not regulated, not breaches of contract that were already regulated by -- comprehensively, by State law. If I may reserve the remainder of my time for rebuttal. Thank you.
John G. Roberts, Jr.: Thank you, counsel. Mr. O'Neil.
David O'Neil: Thank you, Mr. Chief Justice, and may it please the Court: The government agrees with Shell that, because there was no termination or non-renewal in any meaningful sense of the word, the dealers failed to state a claim under the PMPA. But, Justice Ginsburg, you are correct: The government parts company with Shell about what the term -- word "termination", does cover. Shell would limit the--
Sonia Sotomayor: When would you -- when would you measure your constructive termination? At what point would the statute of limitations begin to run or stop under your definition?
David O'Neil: --When the franchisee is actually forced to end one of the statutory elements of the franchise in response to the franchisor's conduct. And that's the same test that would be applied in the constructive discharge or constructive eviction context.
Sonia Sotomayor: So you -- you would say that the franchisee in this situation would have had to say: I can't pay the increased amount of rent without the subsidy; I'm going to stop.
David O'Neil: That's correct.
Sonia Sotomayor: I'm going to leave the premises.
David O'Neil: That's correct. And that is the same rule that -- that would apply to any other--
Sonia Sotomayor: And what about the statutory right for a preliminary injunction? When would that right kick in, in this situation?
David O'Neil: --It--
Sonia Sotomayor: Because the preliminary injunction stops the change of a contract price -- of a contract term, obviously, or it continues it. So when -- at what point would--
David O'Neil: --If a franchisee is faced with franchisor conduct that will leave the franchisee with no alternative but to abandon a statutory element, then the franchisee in that situation can go in and say that he is in the equivalent position to someone who has received a piece of paper saying: You are hereby terminated. And we would say that for purposes of seeking preliminary injunctive relief, that the franchisee can claim that he has been terminated for those purposes.
Sonia Sotomayor: --And for -- if for whatever reason the judge says no at the preliminary injunction stage, that's the end of it; the franchisee just has to leave the premises?
David O'Neil: Well, a judge would only deny a preliminary injunction if either there were no serious question going to the merits on the termination question or if the balance of hardships did not tip in the franchisee's favor. And then the franchisee would be in a very difficult position to claim that it was in some kind of catch-22, because by definition the judge would have found that the franchisor is in a worse condition by having to continue the relationship.
Antonin Scalia: Well, the franchisor stops delivering gas. There are three -- three different obligations under the contract. What does the franchisee have to do to show that he has accepted it as a termination? Why does he have to leave the premises? That's another contract, is -- is what the--
David O'Neil: Justice Scalia, we -- we agree with Shell on this. The statute defines "franchise" by three elements: The supply of fuel, the use of the leased premises, and the use of the trademark. So someone who is still on a gas station premises that had the Shell sign above them but that had no fuel would not be operating a gas station franchise, and that would be a termination even if the franchisee did not actually pick up and leave the premises. So we would call that a termination.
Samuel A. Alito, Jr.: If the conduct on the part of the franchisor is raising the price of gas, how does the factfinder determine whether it's sufficient to justify a constructive termination? And assume that the franchisee leaves -- the price of gas is raised, and this particular franchisee says: I can't operate if gas is sold to me at that price. What's the standard for determining whether there was a constructive termination?
David O'Neil: The test is, first of all, whether the franchisor's conduct was wrongful -- in other words, in violation of the agreement between the parties; and whether a reasonable franchisee in those circumstances would have no alternative but to do what that franchisee did and to abandon the premises.
Samuel A. Alito, Jr.: But what's a reasonable franchisee in that situation? Presumably some have a small profit margin; some have a bigger profit margin. Some could operate if the price of gas is raised; some could not. How is that to be determined?
David O'Neil: Well, it's the same kind of question that juries ask all the time -- juries answer all the time in constructive discharge and constructive eviction cases. Indeed, we think it may be easier to answer that question in this context, because constructive discharge and constructive eviction will often turn on intangible psychological factors like the level of indignity that an employee would suffer before leaving his job. Gas station franchises are operated for -- to make money, and if it would be impossible for a franchisee to do that, then a reasonable franchisee in those circumstances would have no choice but to--
Samuel A. Alito, Jr.: You are putting a jury in sort of the situation of a -- of a rate regulator, aren't you, if you do that?
David O'Neil: --No.
Samuel A. Alito, Jr.: Was it a reasonable rate?
David O'Neil: No. The question is whether it would be so intolerable -- not whether the rate is fair, but whether it would be so intolerable that a reasonable franchisee, a rational franchisee who is economically motivated, would have any alternative but to abandon it. And if the franchisee could continue in business, then it is not a constructive termination. The franchisee might have a claim for breach of contract, but as long as -- as long as it would not be a fitting response to actually abandon the premises, then that is not a constructive termination.
Antonin Scalia: --Up -- up to that point, which supposedly a jury can find, the tipping point where a reasonable franchisee would abandon -- up until then, he has a contract claim, right? And then at that magical point, the contract claim is converted into a claim under the statute?
David O'Neil: When--
Antonin Scalia: Why isn't the contract claim alone enough?
David O'Neil: --Well, Justice Scalia, the whole point of the PMPA was that State law remedies were inadequate in that narrow context where the franchisee's very existence was threatened.
Antonin Scalia: "In the context of termination" is what the statute says.
David O'Neil: Yes, and under well-established background principles of the law that Congress was drawing on when it enacted the PMPA, termination was not limited solely to explicit termination.
Samuel A. Alito, Jr.: Well, what are these--
Antonin Scalia: What background principles were they? I don't know about constructive termination. There was constructive discharge and constructive eviction. But--
David O'Neil: The relationship here is in essence one of landlord and tenant. And so it was natural for Congress to draw on that body of law, as well as the body of law governing the termination of other kinds of relationships like employment, for the meaning of the -- of PMPA.
Ruth Bader Ginsburg: Mr. O'Neil, I thought that there were some cases, landlord-tenant cases, where the tenant is not required to leave the premises because, as awful as the situation is, the tenant has no place to go.
David O'Neil: Justice Ginsburg, I am not aware of those cases, and I think the general rule is the one that -- that is -- is broadly stated in the cases, which is that if the franchisee -- excuse me, if the tenant wants to claim constructive eviction, they need to leave the premises. That is a bedrock principle of the law, that in order to claim constructive eviction, you actually have to leave.
Stephen G. Breyer: So what happens -- in other words, suppose the landlord here really wants the guy to clear out, so he puts thumbtacks on the ground and horrible-smelling things all over. And then the franchisee leaves, but the franchisor says: Hey, I didn't want you to leave; that's your problem. I mean, that's constructive eviction or constructive termination?
David O'Neil: That's exactly right, Justice Breyer.
Stephen G. Breyer: Now suppose it's the same situation, but this person, the franchisee, being quite indefatigable and daring, finds a way of sneaking through the barbed wire that has been put up. And there's one pump they forgot, and there's a car that comes up, and he serves that person. Now is it constructive eviction?
David O'Neil: No, and that's where--
Stephen G. Breyer: No?
David O'Neil: --That's where an objective standard is important, because we don't look to the particularly clever--
Stephen G. Breyer: Objective? You'd say any sensible person would clear out immediately. There are lions and tigers roaming the gas station. [Laughter]
David O'Neil: --That's exactly right, and that's why--
Stephen G. Breyer: And suppose he doesn't, though, that he doesn't clear out because he's not sensible, and he just desperately needs the money.
David O'Neil: --If the franchisee does not leave, then he does not state a claim for constructive termination. And that is how the law operates in every other area in which this doctrine applies. So if a civil rights plaintiff claims discrimination on the basis of race or gender, she cannot stay in her job and at the same time claim that she was fired. I mean that's--
Antonin Scalia: --What do you do about the claim of -- of the -- the Petitioners that only one of the three contracts has been terminated?
David O'Neil: --Well, as I said--
Antonin Scalia: The other two continue -- continue in effect?
David O'Neil: --As I said, if one of the three elements of the -- of the statutory franchise has been terminated, then that is a termination under the Act. And that's how the Act defines franchise. It defines it by all three elements of the franchise, and so if one of them is terminated, that is a termination.
John Paul Stevens: May I ask you -- we often talk about price adjustments as causing the disputes between the franchisee and the franchisor. To what extent in these sets of contracts is the right of the franchisor to adjust the price controlled by terms of the contract?
David O'Neil: In general, these are open -- open-term price contracts, so that in these -- in these leases, for example, Shell had the right to set the price of fuel using a formula that it formulated in its discretion.
John Paul Stevens: But is the formula required by the contract, or it's just its own discretion to use the formula?
David O'Neil: It's just in its discretion to use the formula.
John Paul Stevens: I see.
David O'Neil: It's an open price term. But U.C.C. 2305 would imply in most contracts a -- a requirement that, where there is an open price term, there can't be unreasonable increases in the -- in the price.
John G. Roberts, Jr.: Thank you, counsel.
David O'Neil: Thank you, Mr. Chief Justice.
John G. Roberts, Jr.: Mr. Farraher.
John F Farraher Jr: Thank you, Mr. Chief Justice, and may it please the Court: In this case, the jury determined that Shell and Motiva engaged in conduct designed -- prohibited by the PMPA when they raised rent to force dealers out of business and convert their stations to direct operations. Nevertheless, Shell and Motiva argue that conduct designed to force the dealers out of business is insufficient to invoke statutory protection because the dealers were not deprived of any of the statutory elements of the franchise, and they remained in business for some period following the rental increase. If accepted, the practical effect of Shell and Motiva's position will allow franchisors to circumvent the PMPA and terminate franchises at any time, at any reason, by simply increasing the burden on their operations.
Samuel A. Alito, Jr.: Now, these Petitioners remained in -- in business, is -- that's right?
John F Farraher Jr: Your Honor--
Samuel A. Alito, Jr.: Did they make money during this period?
John F Farraher Jr: --Your Honor, some of the Petitioners--
Samuel A. Alito, Jr.: All but one remained in business, isn't that correct?
John F Farraher Jr: --Some of the Petitioners remained in business, certainly, post-elimination of the subsidy. The amount of time varied from person to person.
Stephen G. Breyer: But if they do something reasonably designed -- a reasonable person would clear out, then why not clear out?
John F Farraher Jr: Well, Your Honor, we have to take this in context. This is a -- these are small business owners who have invested their livelihoods in operating these franchises. They are trying to keep the business operational against perhaps all odds and perhaps--
Stephen G. Breyer: So what's the test?
John F Farraher Jr: --Pardon me, Your Honor.
Stephen G. Breyer: What's the test? Because if you say we are going to give an action to a person who didn't clear out, although the franchisor was trying to get him to clear out, you are then going to convert into a Federal action every single breach of contract or serious breach of contract that there is, which is the precise opposite of what Congress wanted when it passed this statute. So, what is your test as to we know that your case is the lions and tigers case?
John F Farraher Jr: Justice Breyer, I believe that you hit on two points: First off, what is the test sufficient to invoke a constructive termination? And then, secondly, a point that the panel has addressed is whether or not abandonment of the franchise is required by the statute.
Stephen G. Breyer: I wouldn't put it that way. I'd say constructive termination means you didn't terminate. Okay? That's what "constructive" means. It means you didn't do it. But sometimes a franchisor could act in such a way that the law should treat it as if he really did. All right? I can imagine a test for that. But we have the second problem here, is that even if the conduct was designed -- it's equal to terminating it -- this individual didn't leave.
John F Farraher Jr: Well, Your Honor--
Stephen G. Breyer: So he was still there running the business. That's the part I would like to test for.
John F Farraher Jr: --The test, Your Honor -- first off, with respect to whether the conduct is sufficient to force a termination, we believe the First Circuit's standard of materiality, which is effective to end one of the components of the statutorily defined franchise, is sufficient. With respect to the second part of your question, which is why didn't these dealers leave the station, and--
Stephen G. Breyer: No. I want to know your test for deciding -- even though the first part is met, how you apply it when the person didn't leave? I understand a person who left. He left.
John F Farraher Jr: --Right.
Stephen G. Breyer: The franchisor says: I didn't tell him to leave. And then you go look to see if the franchisor's conduct was so bad, it was the same as if you told him to leave. I've got that part. The part I don't have is what happens if he doesn't leave? Because one thing we know, the conduct wasn't so bad that this person left, because he didn't leave. That's that second part that's bothering me.
John F Farraher Jr: And Your Honor, I'm not sure there's a test for that, but certainly the statute doesn't contemplate that the dealer would have to leave. For example, the injunctive remedy in the statute would allow a dealer to come in--
Stephen G. Breyer: I need -- the injunctive remedies in the State court?
John F Farraher Jr: --They are different, Your Honor.
Stephen G. Breyer: Yes, all right. But the reason I need a test is because the other side is saying: I know what the test is; the test is he has to leave.
John F Farraher Jr: But that--
Stephen G. Breyer: So if you -- if you can show me some cases or a test or something where he didn't have to leave, even though the franchisor's conduct was so bad that a reasonable person would have left, then I'm on to something and I know where to go.
John F Farraher Jr: --Your Honor -- and the point is that I don't think the franchisee need necessarily leave as contemplated by the statute.
Anthony M. Kennedy: But Justice Breyer asked you for a test. Maybe this would help you. If you are the trial judge, how do you instruct the jury to determine when there has been a constructive termination? You have to have an instruction.
John F Farraher Jr: And that--
Anthony M. Kennedy: I'm quite frankly amazed that you say you don't have a test.
John F Farraher Jr: --Well--
Anthony M. Kennedy: You're coming up here and telling us that there's such a thing as a constructive termination, I mean -- but then you don't have a test for it?
John F Farraher Jr: --We do have a test, Your Honor, and the test is whether or not the conduct has effectively eliminated an essential component of one of the three elements of the franchise. In this case, the First Circuit used a materiality standard that said that the lease was effectively ended. And in the context of the statute, the franchise as defined by the three elements, what the judge asked the jury to determine was, was the agreement that Shell entered into with these franchisees, with the essential component being the subsidy, was that effectively eliminated--
Samuel A. Alito, Jr.: What does that mean, "effectively eliminated"? The -- the First Circuit said, if "the breach of the lease was such a material change that it effectively ended the lease, even though the plaintiffs continued to operate the business. " --I have no idea what that means. What does it mean to effectively end the lease even though the lease continues?
John F Farraher Jr: --Yes, Your Honor, Justice Alito. The statute contemplates a distinction in the relationship between a franchise, which is a set of contracts, and a franchise relationship. A franchise relationship continues after the expiration of the -- of the franchise. In this case here what the judge was charging the jury was -- what the question was, was the breach of the lease so material that it effectively ended the -- the agreement that Shell had entered into with its dealers, regardless of the fact that there was some relationship that continued with the parties afterwards? In other words--
Samuel A. Alito, Jr.: I know, but could you put that in somewhat more concrete terms, or can you not get any more specific than to say the lease is effectively ended?
John F Farraher Jr: --We -- we think that that certainly was a sufficient standard. The circuit courts that have decided the issue have arguably employed a lower standard. They have talked about a breach of one of the franchise agreements being sufficient. But certainly we believe the First Circuit set an appropriate standard here with the materiality being--
Ruth Bader Ginsburg: Is there -- is there any area of the law, other than this one, if you are right, in which a termination includes a non-termination; that is, where a constructive termination includes situations where the operation continues?
John F Farraher Jr: --Your Honor, certainly in our -- in our briefs we have referred to cases where constructive evictions in some settings will allow a tenant to stay in a premises. Certainly, the -- the majority of the cases decided in the discharge context or an eviction setting do require what you have suggested, which is an end in that the person leaves their employment or leaves their--
Anthony M. Kennedy: I may be incorrect. I -- I thought your friends for the Petitioners said there is no case in which there's a constructive eviction but where the lessee remains on the premises. Maybe I misheard. What is -- what is your principal case where the lessee remains on the premises, but there is a constructive eviction?
John F Farraher Jr: --Justice Kennedy, on page 38 of the main brief in the footnote, we've cited two cases in New Jersey that allow for that proposition. Certainly, conceding that the majority of the courts have held that an -- the tenant leaving the premise in a constructive eviction setting is a necessary prerequisite to the claim. But we also recognize that--
Sonia Sotomayor: Can we -- can -- perhaps to bring this to more practical terms, you can walk through with me. I'm going to assume that if a franchisor changes a rent term and the franchisee refuses to pay, wouldn't the franchisor at some point give a notice of termination? What franchisor is going to sit through months and months and years of waiting for payment before kicking someone out? Is it -- is that rationally going to happen in any situation?
John F Farraher Jr: --Your Honor, I would -- I would concede that in all likelihood, a franchisor would take some affirmative conduct, whether that be through a notice of termination or other step. But, yes, that would happen.
Sonia Sotomayor: Or -- or, so that in almost all situations, at least with respect to the leased premises, in a breach of the leased premises, the termination would be -- would have to happen.
John F Farraher Jr: Well--
Sonia Sotomayor: So why do we need to make a constructive eviction theory when, on a practical basis, there always in this situation has to be a notice of termination, at least with respect to the premises part?
John F Farraher Jr: --Well, Your Honor, I -- I respectfully disagree. And I think the government and Shell would both concede that written notification, although required by the statute, is not necessarily always going to be given.
Sonia Sotomayor: I know. But at some point the franchisor is going to have to take over the premises, either by trying to evict the person or locking them out. No -- no rational franchisor is going to raise rent, not have the franchisee pay, and fail to terminate the agreement.
John F Farraher Jr: That -- that may be true, Your Honor. But in this case here what Shell's position is that they can -- they can -- and -- and put such intolerable conduct at issue, for example, raising the rent by several hundred percent, and that doesn't constitute a termination in any respect, even if -- even if the dealer were to leave. They argue that they must affirmatively withhold one of the statutory elements of the franchise from the dealer.
Sonia Sotomayor: But the franchisee could always just stop paying the rent. He doesn't have to leave the premises.
John F Farraher Jr: That's right, Your Honor. And again -- again the statute doesn't contemplate -- and -- and we have to, again, go back to the statute to recognize what the word "termination" means in the context of the Petroleum Marketing Practices Act. Certainly, Shell envisions that it means that there must be an end to the relationship. The Solicitor would concede, I believe, that the dealer could remain on the premises if there was such sufficient conduct to force them out of business that a reasonable person would think they have no ability to continue in business. But then the Solicitor imposes a condition that that franchisee must seek an injunction in order to have a claim under the Act. Our position is that the injunction is a form of a relief to protect the franchisee, to maintain the status quo. But the existence of a claim under the statute does not depend upon whether or not the franchisee seeks the injunction.
Ruth Bader Ginsburg: And you didn't -- you didn't -- well, you sought an injunction, but Judge Zobel thought it was -- it came much too late.
John F Farraher Jr: Your Honor, this -- this case has had a -- a long history to it. The case was initially filed as In the matter of Tsanikilides in the U.S. district court and assigned to Judge Zobel. Our prior counsel did seek an injunction. It's not clear on the record why that injunction was withdrawn at the time that the Tsanikilides case was dismissed. But then when the Marcoux or the Mac's Shell case was re-filed, it's correct that the dealers did not initially move for injunctive relief. And I think there were two reasons for that. Number one, it was always contemplated with Judge Zobel that this matter would proceed on an expedited basis, that discovery would lead to trial within a very short period of time. And, number two, even though there is a relaxed standard for injunctive relief, it was not clear that the dealers would be able to sufficiently meet their burden of proof to demonstrate to the court that an injunction should be issued. Again, we are dealing here in a practical effect of asking an oil company on a national basis to be enjoined from implementing this change in rent that they had brought about.
Ruth Bader Ginsburg: Can you explain to me -- the question I brought up before -- what was the difference of the elements between the recovery that the jury gave for constructive termination and for breach of contract?
John F Farraher Jr: The damages awarded were precisely the same, and the judge instructed the jury that, in fact, there would be no double recovery for the -- for the dealers here, that they would only recover once. The breach of contract was pled as an alternative theory. And the difference being that under the PMPA the dealers were also awarded their attorneys' fees and expert witness fees as well, which was a -- a number north of a million dollars.
Stephen G. Breyer: The problem that -- that I see here is that if in fact you are right, that the -- the franchisor -- he breached the contract in your view. Did that breach rise to a termination? Did it rise to that level? Now, it's simply a question, since he breached the contract, of what court you are going to sue in, in your view. If this isn't a termination, you sue in State court; if it is a termination, you sue in Federal court. So, why -- why wouldn't we say, well, let him sue in State court, because if the person stays on the premises, everything becomes blurred. If you require him to leave the premises, then it's clear. If you were to let him stay on the premises and also argue it's a termination, we are going to have people coming into Federal court because they think there are more damages or something, I guess, or whatever reason. There will be a whole lot of unclear cases. So it's better to have a clear line.
John F Farraher Jr: Well, Your Honor, again, the -- the reason that the dealers are coming to Federal court is because Congress enacted a statute to protect them--
Stephen G. Breyer: You are going to say they have a right to, but the other side thinks they don't. So it doesn't answer my question to just refer to the fact that you have a right to. My question is a practical question: What's the harm of sticking to the clear line that is normally there in other cases, in this case not depriving your client of a remedy at all?
John F Farraher Jr: --Well, Your Honor--
Stephen G. Breyer: Just saying he goes to State court to get it.
John F Farraher Jr: --I disagree with the Court that the client is not being deprived of a remedy. The remedy available in the statute in one part is injunctive relief. And while the dealers did not avail themselves of that in this particular case, the lesser standard and the lack of a need to show irreparable harm protects the franchisee under a Federal cause of action as distinguished from a contractual-based cause of action.
John G. Roberts, Jr.: It's a million dollars, right? That's the difference. You get attorneys' fees and expert fees in the Federal action, and presumably you don't in the State action.
John F Farraher Jr: We -- we -- we do in this case, Mr. Chief Justice. But in a case where a dealer comes to the court for relief and they have available to them the injunctive remedy, which does not require the irreparable harm component be demonstrated, it keeps the dealer in business. Certainly Congress intended to protect franchisees. They intended for competition in the marketplace to continue. And--
John G. Roberts, Jr.: Well, you have the option, right? If you accept the idea that there's a constructive termination under your view, even if you don't leave, I guess you have the option to stay in business or to leave at any time.
John F Farraher Jr: --They certainly do, Your Honor. And -- and what happened here, obviously, is that the oil company imposed such onerous conditions that they expected dealers would leave. And, in fact, in Massachusetts within the time period of the elimination -- the formation of Motiva, within a 5-year period thereafter, the numbers dropped almost by 50 percent.
Stephen G. Breyer: Well, you have a choice, you know. So, here's your choice, dealer: Stay there and sue in State court, and by the way, if they are charging you too much money under the contract and you are really hurting doing -- putting lions and tigers, whatever they are doing, go get an injunction in State court. See? They have injunctions in State courts. That exists.
John F Farraher Jr: They certainly do.
Stephen G. Breyer: Or, you have the other choice. Move out.
John F Farraher Jr: Your Honor--
Stephen G. Breyer: Then if you move out, you can sue under Federal law, and you will get all these other things like the extra million dollars or something. So, move out and get the extra money, or stay there and sue under State court. Why is that a bad choice?
John F Farraher Jr: --It's -- it's a bad choice, Your Honor, because it puts the dealer in a position of having to determine whether they should abandon their lives' works in order to benefit from a -- from a Federal cause of action. It's a bad idea because in the oil company's view, we don't get to make that choice, even despite their bad conduct unless they affirmatively stop providing us with one of the -- one of the statutory elements of the franchise.
Antonin Scalia: Of course, your -- your approach puts -- puts the company -- the oil company in a very strange position. It doesn't know whether it has a contract or not. It -- the contract is terminated if your client says it's terminated. If he doesn't say it's terminated, it's not terminated. I mean, a very weird contract where you -- you're subject to the whim of the other party as to whether the contract continues or not.
John F Farraher Jr: Your Honor, I think in the -- with -- again, with the injunctive relief available, a court could in the initial stages without the aid of discovery determine whether -- what the parties' obligations are during the course of the litigation. Here the dealers continued to pay the exorbitant rents that were being charged. So I would argue that the oil company was at no point in time harmed by virtue of the claim and then the proceedings that ensued.
Antonin Scalia: Well, I don't know. They -- you know, if they knew that they were pulling out and -- and were claiming a termination, they might have been looking for somebody else to take over the franchise.
John F Farraher Jr: Well, Your Honor, I think, as a practical matter, that would not have happened during the pendency of the litigation. So, again, to the extent that the -- an injunction had been sought, it would have helped to preserve the status quo, and in this case, again, here, the oil company was not in any way, shape, or form harmed by the dealers' pursuit of their claim because they continued to pay their rent, for those that remained in business, and those that went out of business obviously stopped. Your Honors, if I may turn to the other claim, which is also present in this case here, the claim of the non-renewal, both the government and Shell have suggested that the statute imposes some sort of a mandatory mechanism requiring the franchisor to give notice and then the dealer seeking an injunction within 90 days in order -- in connection with the non-renewal claim. I think, as a practical matter, we need to start with the proposition of what the jury found here, and the jury found that, in this case, the oil company added new terms to the lease specifically for the purposes of converting the franchise-operated stations to direct operations. They wanted the dealers out of business, and they wanted to take over operations of their stations. Had the oil company issued a notice of non-renewal when the parties didn't reach agreement on the terms of the agreement and this case had proceeded to a trial, there is no question, but that the result would have been exactly the same as the result is here. So the question we are facing is whether or not this mechanism that they have advanced as being the -- the only way, the exclusive remedy to proceed is, in fact, such, and we would argue that, in fact, it is not. Both the government and the Solicitor have conceded already that, while the statute requires notice in the normal course, that, certainly, notice can be side-stepped, and that conduct can give rise to notice. The next question then would be whether or not the dealer must seek injunctive relief as a prerequisite to maintaining a claim, and we argue that there is nothing in the language of the statute suggesting that the injunction is mandatory.
Stephen G. Breyer: The theory of it is to protect the dealer, and the dealer here is faced with a company that says, we are not going to renew your lease. And they are unreasonable, and the dealers think. The statute says: Fine, don't renew it, okay? And, here, we'll give you a really good deal, so you won't be hurt. If you really think he's wrong, go sue for an injunction. And, second, we are going to give you extra bonus damages and attorneys' fees and all that stuff. So we protected you a lot. Now, why should there be a third thing that the statute says nothing about, which nobody's ever heard of? You just stay there, and you say: I'm going to just do business every day, just like nothing happened, and I write the words under protest. I mean, why would Congress have gone to all that trouble if that's all you have to do?
John F Farraher Jr: Well, certainly, Your Honor, the language of the statute itself, while the -- while Congress provides for injunctive relief, which would be applicable equally to non-renewal claims as it would to termination claims, and while the statute speaks to notice, again, applicable to both, there is absolutely nothing in the statutory language that says this is a mandatory exhaustion of remedies. You must seek an injunction--
Stephen G. Breyer: No, but there is a purpose, and the purpose is that this system at least brings a judge in to see if that dealer really does have enough of a claim to get this relaxed injunction. But your system leaves it 100 percent up to that dealer. It could be heard of that dealer really doesn't have a good claim, and all he does is write the words "under protest".
John F Farraher Jr: --Well, Your Honor--
Stephen G. Breyer: But you don't have a judge in it, at that stage, under your interpretation.
John F Farraher Jr: --We think that our case, certainly, is distinguishable from the other two circuits that have addressed the issue. In our case, our dealers filed a lawsuit before they were presented with the leases for signature. They told the oil company that they were signing under protest, with a reservation of all their rights. It was the oil company that presented the leases to them on a take-it-or-leave-it basis. They said, there will be no negotiation of these terms, and you must sign, and if you don't sign, we are going to issue a notice of non-renewal. And then that pins the continuation of the dealers' business on the hopes that, even with a relaxed standard, a trial court is going to issue an injunction. And I certainly don't think that the statute or the Congress intended for the dealers to risk their businesses on the likelihood of getting the injunctive relief--
Sonia Sotomayor: Counsel, can I ask you, have you accepted the majority's reasoning in the Dersch case, the Seventh Circuit case, with respect to 2805(f)? You haven't raised that argument in your brief, so obviously, you have accepted their view that 2805(f) doesn't apply to the right to preserve your claims of improper--
John F Farraher Jr: --I'm sorry, Your Honor. Are you -- are you asking whether we accept the proposition that the -- the waiver of rights--
Sonia Sotomayor: --The Seventh Circuit said there's no implied right of action under 2805(f).
John F Farraher Jr: --The Seventh Circuit, if I understand the case correctly, Your Honor, says that there's no implied cause of action under 2805(f) standing alone, that if a franchisor is insisting upon a term that includes a waiver, as in connection with non-renewal, then the Dersch decision in the Seventh Circuit would say that that might be actionable under 2802(b)(3) because they have introduced a term that is not agreed upon and is designed for the purposes of forcing the dealers out of business. I don't know that we have taken an opinion, whether or not there's an independent or implied cause of action standing alone under 2805(f).
Sonia Sotomayor: Well, I would have thought your strongest argument would have been that, if we have a statutory right not to waive any of our Federal or State rights, if there has been a non-renewal on reasonable terms, there has been a breach of that obligation under the statute, then you had a right to be renewed under reasonable terms, and if they are giving you unreasonable terms -- "unreasonable" being defined within the statutory constraints -- they impose conditions that were imposed in bad faith to drive you out; those are the two conditions -- then you had a right to sue for that, non-renewal, because you had a right to renew on reasonable terms.
John F Farraher Jr: Your Honor, I appreciate the -- the argument, and, certainly, I -- I think it is supportive of the dealers' claims in this case.
Sonia Sotomayor: Well, but why didn't you make the argument in your briefs? That's why I was asking you whether you agreed with the Seventh Circuit's reasoning, and that's why you didn't raise it or -- what am I missing, that's making that argument not--
John F Farraher Jr: I think it--
Sonia Sotomayor: --one that you relied upon?
John F Farraher Jr: --Your Honor, I can't answer, in hindsight, why we didn't raise it in the brief, but I do hear the position that you are advocating and think it is supportive of the -- of the dealers' position here. If there are no additional questions--
Anthony M. Kennedy: Well, just getting back to the constructive eviction, I took a quick look at the Marini and Ireland case that you cite, and I think the -- the Petitioner is correct. There, the tenant left part of the premises, and it was a constructive eviction as to that part. And it's a 1970 case. I just don't think you have many cases to help you in the constructive eviction area. It's kind of like the Holmes -- Sherlock, not Oliver Wendell-- [Laughter] --that says the dog doesn't bark. I mean, there is this huge body of landlord/tenant law, and you have just a few cases, and one of them, at least, doesn't appear to support you.
John F Farraher Jr: --Your Honor, I -- I guess the -- the best response I have to that proposition is that we are not dealing in a traditional landlord/tenant context here. We are dealing under a statutory scheme that Congress enacted to protect franchisees, and we need to look within the meaning of the statute as to what termination means. I would also say that, in the landlord/tenant context, while the, perhaps, outdated notion of a constructive eviction would require the tenant to leave, cases seem to suggest, in a more modern sense, that the relationship between the landlord and the tenant is more of a contractual relationship in nature and, as such, allows for the traditional remedies available under contract law, in turning -- including self-help and rescission, et cetera. If there are no further questions, thank you very much.
John G. Roberts, Jr.: Thank you, counsel. Mr. Lamken, you have 5 minutes remaining.
Jeffrey A. Lamken: Thank you. I believe the debate in this case comes down to about three issues: The first is what is the relevant background principle we think Congress was looking to when it used the words "terminate", "non-renew", and "cancel" in the statute. We think the most analogous background principles they would have been looking to were contract law and the State franchise statutes that existed at the time Congress acted. I--
John Paul Stevens: But, Mr. Lamken, isn't it true that the statute, as a whole, expressed Congress's feeling that the common law rules were really not sufficient because, under the common law, of course, they could just non-renew because they wanted to take over the franchise themselves. And under the statute, that is not permissible. So there's a major change that's created by the statute, which suggests, to me, that maybe they didn't want to adopt all the preexisting common law.
Jeffrey A. Lamken: --Right. There was a deficiency in the common law, but it was limited to one point, and that was termination and non-renewal. It wasn't that breaches of contract -- and as the government has explained, a breach of contract here is a precondition to a constructive termination claim -- were insufficiently remedied by State law. That was not the issue before Congress. The issue before Congress was that there was a contractual right to terminate at will or for trivial reasons or to non-renew for no reason or bad reasons even, and that is what Congress regulated, was terminations and non-renewals, in that sense, not breaches of contract that turned out to be really bad. The second thing is that because there was a comprehensive State remedy, there is particularly little reason to read this statute, this narrow statute, expansively, particularly given that this is an expressly preemptive -- a potentially conflict preemption statute, which could have the effect of displacing State law. When you're looking at a statute that's narrowly looking at termination or non-renewal, you would not ordinarily expand those terms to include really bad breaches of contract, because that has the potential to displace State statutory and potentially State common law under the preemption clause. And, finally, the last piece that comes up is the problem of evasion. The issue becomes sort of, well, people can just get around this statute if there is no constructive termination cause of action. And the answer to that is: There is no problem with evasion, because everything that's covered by constructive termination has to be a breach of contract. State law has this comprehensively covered. Increasing the price terms on an open price term? U.C.C. 2-305, under which plaintiff's recovered here, has that covered. So the -- extending the Federal statute really adds very little. And the second point is that even under the PMPA today, constructive termination has been rejected -- every -- except in the narrow area of assignments, under the theory that an assignment followed by a breach is somehow a constructive termination, a theory which I don't think we or the government thinks makes any sense. But that's where it exists. And yet there's no record outside the area of assignment of these grand evasions by boosting up all the prices in violation of the contract. And the risk of expanding constructive termination here is it projects Federal law into deciding whether or not it's going to prohibit particular price terms, particular conditions, particular things dealing with the rent and the premises, something that Congress stayed away from and left to the States. What Congress regulated here were the narrow issues of termination and non-renewal, not the substantive content of the franchise relationship. If there are no questions, we ask that the judgment with respect to termination be reversed and the judgment with respect to non-renewal be affirmed. Thank you.
John G. Roberts, Jr.: Thank you, counsel. So the case is submitted.